Citation Nr: 0844139	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-37 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to February 
1947.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2007 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The service treatment records (STRs) are unavailable and the 
RO has made several attempts to obtain alternative records.  
In his substantive appeal, the veteran claimed treatment at a 
medical station in Italy from October to November 1945.  The 
service department has indicated that they need detailed 
information regarding his organizational unit assigned at the 
time to conduct a meaningful search (company, battalion, 
regiment, etc.).  The record also reflects dental treatment 
of the veteran following service in October 1947 at 81st QM, 
PBS, Hosp Leghorn, Italy.  That document dated in 1952 
reflects prior reports furnished the VA under "C# not 
shown".  

The veteran claims that he has cervical spine disability that 
had its onset in service. In support of his claim he 
submitted a statement in April 2007 to assist in 
reconstructing medical data, where he indicates treatment by 
two private physicians, a Sheldon Contor, M.D. and Dick 
Sills, M.D.  There has been no attempt to obtain their 
treatment records.  The Board notes that VA is required to 
make a reasonable effort to assist the veteran in obtaining 
evidence to substantiate the claim.  See 38 C.F.R. § 
3.159(c)(1) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
any greater detail regarding his 
organizational unit assigned at the time 
of his treatment for neck disability in 
October-November 1945 (company, battalion, 
regiment, etc.).  If additional detail is 
received, an appropriate official at the 
RO should make another request to the 
service department in an attempt to obtain 
alternative service records.  The RO 
should also conduct a search within the RO 
and at the Detroit RO to determine if 
there are additional records pertaining to 
the veteran in another claims folder with 
a different claims number.  Any additional 
records obtained should be associated with 
the claims folder.  

2.  With any necessary assistance from the 
veteran, including the proper spelling and 
addresses of his treating physicians, the 
RO should request the treatment records of 
Sheldon Contor, M.D. and Dick Sills, M.D. 
and associate them with the claims folder. 
All efforts to obtain the records should 
be fully documented.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



